DETAILED ACTION

In response to RCE filed 12/17/2021.  Claims 1-12 are pending.  Claim 1 was amended.  Claim 12 was added as new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Byker et al. (US 6084702) in view of Oowashi et al. (WO 2015/030206) and Fanton et al. (US 20090323162).  US20160129673 is used as the translation of the WIPO document since the specification must be translated as-is into English.  See MPEP 1893.01(d).
Byker discloses thermochromic devices.  Concerning claim 1, Byker discloses the thermochromic device includes a thermochromic layer that is a thermoplastic resin blended cols. 4-13), wherein the thermochromic layer is in thermal contact to a transparent conductive layer or low-E coating in contact with the thermochromic layer, which resistively heats the thermochromic layer (col. 22, lines 21-40).  With respect to the plasticizer additive, Byker discloses plasticizers can be added to any of the polymeric layers (col. 18, lines 60-67).  However, Byker is silent to the addition of the specific plasticizer and amount thereof as claimed and the thickness of the conductive layer.  With respect to claim 2, the low-E coating comprises a transparent silver layer, wherein silver is disclosed has having the claimed sheet resistance (col. 21, lines 44-65). Regarding claims 3 and 4, Byker discloses the thermochromic material is a dye or pigment that develops color and fades with temperature cycling (i.e. heating and cooling) at a temperature range of 20°C to 90°C (col. 4, lines 10-38; col. 13, lines 1-22).  With respect to claim 5, the thermoplastic resin is polyvinyl butyral (i.e. polyvinyl acetal) or other thermoplastic resins (col. 12, lines 45-63).   In regards to claims 6-10, the thermochromic layer and given the above with respect to the low-E coating being on the thermochromic layer, are disposed between two sheets of glass (col. 14, lines 40-57).  As a result, the second glass sheet will be stacked on the first surface of the low-E coating or transparent conductive layer, and the second surface of the low-E coating or transparent conductive layer, is in contact with the thermochromic layer, resulting in the thermochromic layer and low-E coating or transparent conductive layer, being sandwiched between the two glass sheets.  With respect to claims 7 and 11, a rheostat or electronic circuit is used to control and supply the electrical power to control the dimming (col. 22, lines 24-40
Oowashi discloses an interlayer film with thermochromic properties.  With respect to the interlayer having a plasticizer, Oowashi discloses the interlayer is formed from a composition of a thermoplastic material, thermochromic material, and a plasticizer that is a polybasic organic acid ester or phosphoric acid plasticizer at an amount of 30 to 80 parts by weight per 100 parts resin (para. 0076-0085).  The addition of the plasticizer in the claimed content allows for increasing adhesion and sound insulating properties (para. 0076 and 0085).
Fanton discloses a device that has variable energy/optical properties, wherein the device has electrodes comprising electroconductive layers.  With respect to the claimed thickness, Fanton discloses the electroconductive layers are a transparent conductive oxide or a metal thin layer comprising silver and the like, wherein the transparent conductive oxide has a thickness between 20 nm and 1000 nm and metal thin layers have a thickness of 2 nm and 50 nm (para. 0130-0131).  As such, to provide the device the capability to be operable, one of ordinary skill in the art would have been motivated to have the thickness of at least a transparent conductive oxide layer have a thickness between 20 nm and 1000 nm and a metal thin layer have a thickness of 2 nm and 50 nm.

Response to Arguments
Applicant’s arguments, see pp. 4-7, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1-11 under Byker in view of Oowashi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Byker in view of Oowashi and Fanton.  To that end, Applicant appears to assert that the thickness of the pyrogenic layer is critical and relies upon the thickness is not particularly limiting.  Therefore, the assertion that the range as claimed provides unexpected results does not fall in line with the results shown in the specification.  Given that Fanton discloses thicknesses in similar devices for conductive layers is the same as that disclosed or overlapping, it would have been obvious to one of ordinary skill in the art to have the claimed thicknesses, in order for the devices to function as thermochromic devices.  As such, Applicant has not shown unexpected results or criticality with respect to the thickness range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shim et al. (US 20110164306) and Choi et al. (US 20140001029).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783